Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I including figures 1-3, a lighted hat having a pair of LEDs recessed in a brim;
Species II including figures 4-5, a lighted hat having a power module received therein; 
Species III including figures 6-8, a lighted hat having a power module therein with a light source mounted to a bottom surface thereof; 
Species IV including figures 9-10, a lighted hat having a lighted power module received through a bottom surface thereof; 
Species V including figures 11-12, a lighted hat having a lighted power module received therein with a slide contact mechanism;
Species VI including figures 13-14, a lighted hat having a lighted power module rotably received therein;
Species VII including figures 15-17, a lighted hat showing a pair of light sources, a power source, and a switch;
Species VIII including figures 18-20, a lighted hat having a light module mounted to a brim thereof; claims 1-18 appear to be readable thereon;
Species IX including figures 21-22, a clip-on light module secured to a brim of a hat, claims 19-23 appear to be readable thereon;
Species X including figures 23-25, a light module for use on lighted headgear; 
Species XI including figures 26-28, a lighted hat adjacent a hinge;
Species XII including figures 29-32, a lighted hat with a brim showing a pair of light sources mounted to side edges of the brim;
Species XIII including figures 33-34, a lighted hat showing a light source recessed from an edge thereof with a reflector;
Species XIV including figures 35-38, a lighted hat in a first position;
Species XV including figures 39-41, lighted hat with a rotatable light mechanism;
Species XVI including figures 42-45, a lighted hat showing a slidable light module in a first position;
Species XVII including figures 46-47, a double LED having two illumination chips therein;
Species XVIII including figures 48-71, various inclined or angled LEDs;
Species XIX including figure 72, pivoting LED mounted to the edges of the lighted hat;
Species XX including figures 73-74, rechargeable battery partially disposed within the brim;
Species XXI including figures 75-76, a power source compartment having a tether;
Species XXII including figure 77, a power source compartment having a master switch therein;
Species XXIII including figures 78-84, a switch having a guard covering wall adjacent an actuator thereof;
Species XXIV including figure 85, a camera hat with control panel;
Species XXV including figures 86-93, various features for a hat having light sources mounted to side edges of a brim;
Species XXVI including figures 94-96, a lighted hat having lighted vision correction;
Species XXVII including figures 97-99, a battery case for a lighted hat showing four batteries. 
The species are independent or distinct because they appear to be different embodiments and patentable distinct. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there is no claim being generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species are independent and patentable distinct; the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries), thus establish a serious burden; and/or the prior art applicable to one species would not likely be applicable to another species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383.  The examiner can normally be reached on M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875